31 So. 3d 966 (2010)
Thomas O. DAAKE, Sr., and Adele Z. Daake, Appellants,
v.
C-D JONES AND CO., INC., Admar Plumbing, Inc., A.F.A.B. Contractors, Inc., Affordable Systems, Inc., Professional Pools & Custom Concrete, Inc., P.L. Grimm, Inc., and Dennis Jones, Appellees.
No. 1D09-4947.
District Court of Appeal of Florida, First District.
April 13, 2010.
*967 Loren E. Levy and Ana C. Torres of the Levy Law Firm, Tallahassee, and Bruce D. Partington of Clark, Partington, Hart, Larry, Bond & Stackhouse, Pensacola, for Appellants.
No appearance for Appellees.
PER CURIAM.
The Court has determined that because the lower tribunal's judicial labor is incomplete, the appeal is premature. See generally S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla.1974). Accordingly, the appeal is dismissed for lack of jurisdiction. All pending motions are denied.
WOLF, LEWIS, and MARSTILLER, JJ., concur.